ORDER STRIKING ANDERS BRIEF

PER CURIAM.
Appellant filed an initial brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), which requires that this court independently “examine the record to the extent necessary to discover any errors apparent on the face of the record.” State v. Causey, 503 So.2d 321, 322 (Fla.1987). Upon review by the court, it appears that'a sentencing error may exist. The Final Disposition Order is void of notation as to the length of Appellant’s probation. The trial court did not address the length of time Appellant is to serve on probation or whether the probation is indefinite. In addition, the juvenile court did not make a notation of the length of probation time on the written Order. In S.T. v. State, 8 So.3d 1153, 1154 (Fla. 1st DCA 2009), this court remanded for entry of a corrected order to specify the length of the appellant’s probation. See J.M.W. v. State, 935 So.2d 630, 632 (Fla. 2d DCA 2006) (appellant was entitled to be informed of the length of probation despite withholding adjudication of delinquency).
Accordingly, on the court’s own motion and pursuant to Florida Rule of Appellate Procedure 9.140(g)(2)(B), the initial brief filed April 21, 2016, is stricken in order to permit the filing of a motion pursuant to Florida Rule of Criminal Procedure 3.800(b)(2).1 Counsel for Appellant shall file the motion with the lower tribunal within twenty days of- the date of this order, arid the lower tribunal is directed to resolve the motion in accordance with rule 3.800(b)(2)(B). The clerk of the lower tribunal shall thereafter transmit a supplemental record on appeal pursuant to Florida Rule of Juvenile Procedure 8.135(b)(2), and counsel for appellant shall file an amended initial brief within twenty days following transmittal of the supplemental record.
BILBREY, KELSEY, and M.K. THOMAS, JJ., concur.

. Rule 9.140 was recently amended'to address circumstances when a sentencing error is identified in the course of an Anders review. The amendments to Rule 9.140 became effective July 1, 2016.